Citation Nr: 0709369	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  05-09 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as a result of exposure to ionizing 
radiation and as secondary to chemotherapy for breast cancer. 

2.  Entitlement to service connection for a psychiatric 
condition as secondary to service-connected residuals of 
breast cancer.   

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1945. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Medical and 
Regional Office Center in Wichita, Kansas (hereinafter 
M&ROC).

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in March 2007.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

FINDINGS OF FACT

1.  The veteran's exposure to ionizing radiation during 
service has been estimated as 29.2 rem.  

2.  A cardiovascular disorder was not shown in service or 
within one year of service.  

3.  The veteran's current diagnoses included coronary artery 
disease, a condition which is not a disease that warrants 
presumptive service connection on the basis of being a 
disease specific to a radiation-exposed veteran or a 
radiogenic disease.  

4.  There is no competent evidence linking coronary artery 
disease to service, to include exposure to ionizing radiation 
therein, or to chemotherapy for breast cancer. 

5.  There is no competent evidence linking a psychiatric 
disorder to residuals of breast cancer.   


6.  Service connection is in effect for a right radical 
mastectomy, rated as 50 percent disabling; limitation of 
motion of the left shoulder secondary to a wide local 
excision of the left breast, rated as 10 percent disabling; 
limitation of motion of the right shoulder secondary to a 
radical right mastectomy, rated as 10 percent disabling; and 
a wide local excision of the left breast, rated 
noncompensable; service connected disability combines to a 
rating of 60 percent.  

7.  The veteran reports education through two years of high 
school and some training in business administration after 
high school; she reports occupational experience as a police 
switch board dispatcher from 1969 to 1984, at which time she 
asserts she became too disabled work.  

8.  The veteran's service-connected disabilities do not 
preclude her from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder was not incurred in or 
aggravated by military service, may not be presumed to have 
been so incurred and is not proximately due to or the result 
of chemotherapy for breast cancer.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.311 (2006).

2.  A psychiatric disorder is not proximately due to service-
connected breast cancer residuals.  38 U.S.C.A. §§ 5103A, 
5107 (West 2002); 38 C.F.R. § 3.310 (2006). 
 
3.  The criteria for a total rating for compensation purposes 
based upon individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims adjudicated below, VA 
has met the notification and assistance duties under 
applicable statute and regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With 
regard to the duty to notify, letters dated in April 2003 and 
March 2005 satisfied the duty to notify provisions.  As for 
the duty to assist, the veteran's service medical records 
have been obtained.  The veteran reported in March 2002 that 
all of her treatment had been provided by VA, and the record 
reflects voluminous VA medical records.  She has also been 
afforded VA Compensation and Pension examinations.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis

A.  Service Connection Issues

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a).  There are some 
disabilities, including cardiovascular-renal disease 
including hypertension, for which service incurrence may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

1.  Coronary Artery Disease 

Service connection for a disability based upon exposure to 
radiation can be awarded on three different legal bases.  The 
first basis is a presumptive basis for diseases specific to 
radiation exposed veterans under 38 C.F.R. § 3.309(d).  The 
second basis is based on exposure to ionizing radiation with 
the subsequent development of a radiogenic disease under 38 
C.F.R. § 3.311.  Finally, the veteran is entitled to service 
connection if she can establish that a disability warrants 
service connection as defined by the general laws and 
regulations governing VA compensation entitlement; that is, 
on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

VA regulations specify 21 types of cancer that warrant 
presumptive service connection if they become manifest in a 
"radiation-exposed veteran" within specified periods of 
time.  38 C.F.R. § 3.309(d)(2).  While the evidence of record 
includes an October 2004 memorandum from the VA Chief Public 
Health and Environmental Hazards Officer estimating that the 
veteran was exposed to 29.2 rem of ionizing radiation during 
service and the evidence of record reveals a diagnosis of 
coronary artery disease, this is not a condition which 
warrants service connection on the basis of being a disease 
specific to a radiation-exposed veteran under 38 C.F.R. § 
3.309(d)(2).  As such, the preponderance of the evidence is 
against a grant of service connection on this basis.  38 
C.F.R. § 3.309(d).

Service connection can also be pursued under 38 C.F.R. § 
3.311 on the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations.  38 C.F.R. § 3.311(b)(2)(xxiv).  However, 
coronary artery disease is not a radiogenic disease and does 
not meet the criteria specified in the regulation.  As such, 
the preponderance of the evidence is against a claim for 
service connection for a cardiovascular disorder under 38 
C.F.R. § 3.311. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The service medical records in the instant case do not 
reflect a cardiovascular disorder, and the first post service 
evidence of the veteran's coronary artery disease is dated 
several decades after her separation from service, as the 
first VA treatment records reflecting a confirmed diagnosis 
of this condition are dated in 2001.  As for the relationship 
between a cardiovascular disease and exposure to ionizing 
radiation, the VA examiner in May 2005 concluded that the 
veteran's coronary artery disease was not caused by or the 
result of exposure to radiation as an x-ray technician in 
service because her heart disease was not diagnosed for over 
50 years after leaving the service.  The reports from this 
examination reflect a discussion of the pertinent history and 
indicate that the claims file was made available to the 
examiner.  

With respect to the relationship between coronary artery 
disease and breast cancer (service connection has been 
granted for residuals of a radical mastectomy necessitated by 
breast cancer), the examiner opined in May 2005 that it was 
less likely than not that the veteran's coronary artery 
disease was the result of radiation or medication 
(Tamoxciphen) used for breast cancer.  The record otherwise 
reveals no competent medical evidence linking the veteran's 
coronary artery disease to service, to included exposure to 
ionizing radiation therein, or to the service-connected 
residuals of breast cancer.  

While the Board has carefully considered the assertions 
presented by the veteran and her representative asserting 
that a cardiovascular disorder is related to service and/or 
treatment for breast cancer, such assertions cannot be used 
to establish a claim as a layperson is not qualified to 
render a medical opinion regarding the etiology of disorders 
and disabilities.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(finding that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  In addition, the fact that a 
cardiovascular disorder was not objectively demonstrated for 
over 50 years after the veteran's separation from service 
also weighs against the veteran's claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

In short, the service medical records are silent for a 
cardiovascular disorder and there is no competent evidence 
linking a cardiovascular disorder to service.  This lack of 
cognizable evidence is particularly dispositive as the first 
medical evidence of record for treatment for cardiovascular 
symptomatology is several decades after her period of service 
had ended.  See Mense, 1 Vet. App. 356.  As there is no 
competent evidence which provides the required nexus between 
military service and a cardiovascular disorder, service 
connection for this disorder on a "direct" basis is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The 
lack of any competent medical evidence to support the 
asserted link between a cardiovascular disorder to treatment 
for breast cancer also precludes a grant of service 
connection for a cardiovascular disorder as secondary to the 
service-connected breast cancer residuals.  

Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for a cardiovascular disorder, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

2.  Psychiatric disorder 

It is asserted by and on behalf of the veteran that she 
developed a psychiatric disorder, in particular a mood 
disorder, as a result of the residuals of breast cancer, to 
include the necessity for a prosthesis.  However, there is no 
competent medical evidence of record supporting these lay 
assertions.  In this regard, a VA psychiatrist who examined 
the veteran in June 2005 did not attribute a psychiatric 
disorder to her service connected breast cancer residuals.  
The reports from this examination reflect a discussion of the 
pertinent clinical history, include the veteran reporting a 
history of problems with sleeping and "down moods" in which 
she felt lonesome and "down in the dumps."  She attributed 
these problems to difficulties in her marriage, and noted 
that her problems with sleeping began after her husband 
passed away.  The examiner noted that she did not appear to 
be depressed at the time of the examination but that she was 
still having problems associated with her marriage and her 
relationship with her husband when he was alive.  The 
diagnosis on Axis I was "Mood disorder NOS Presently 
euthymic," but the psychiatrist commented that at present, 
the veteran was "doing well from a psychiatric point of 
view" given her age and physical problems, although she 
recommended that the veteran seek counseling to deal with the 
problems she was still having with memories of her 
relationship with her deceased husband. 

While the Board has considered the lay contentions asserting 
such a link, as the VA psychiatrist in June 2005 did not link 
a psychiatric disorder to the service connected residuals of 
breast cancer and there is otherwise no other medical 
evidence even suggesting such a link, the Board must find 
that the preponderance of the evidence is against a claim for 
service connection for a psychiatric disorder as secondary to 
the service connected breast cancer residuals.  As the 
preponderance of the evidence is against this claim, the 
doctrine of reasonable doubt is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Total Rating For Compensation Purposes Based Upon 
Individual Unemployability (TDIU)

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with her education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the 
service-connected disabilities are so severe, standing alone, 
as to prevent the retaining of gainful employment.  Under 38 
C.F.R. § 4.16, if there is only one such disability, it must 
be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including her employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to her age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

Service connection is in effect for a right radical 
mastectomy, rated as 50 percent disabling; limitation of 
motion of the left shoulder secondary to a wide local 
excision of the left breast, rated as 10 percent disabling; 
limitation of motion of the right shoulder secondary to a 
radical right mastectomy, rated as 10 percent disabling; and 
a wide local excision of the left breast, rated 
noncompensable.  The service-connected disability combines to 
a rating of 60 percent.  As such, the veteran's service-
connected disability does not meet the percentage rating 
standards for a total rating for compensation purposes based 
upon individual unemployability.  38 C.F.R. § 4.16(a).  
Nevertheless, the Board must consider whether the evidence 
warrants referral to the appropriate VA officials for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability on an 
extraschedular basis under the provisions of 38 C.F.R. 
§4.16(b).  See Bowling, 15 Vet. App. at 6.  For a veteran to 
prevail on a claim for entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough; the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In her claim for TDIU filed in March 2005, the veteran 
reported education through two years of high school and some 
training in business administration after high school.  She 
also reported on this application occupational experience as 
a police switch board dispatcher from 1969 to 1984, at which 
time she asserts she became too disabled work.  However, the 
record does not reveal competent medical evidence that 
demonstrates that the veteran's service-connected breast 
cancer residuals, by themselves, render her unable to secure 
and follow a substantially gainful occupation.  As indicated 
above, the veteran's advancing age may not be considered in 
making this determination, nor may the veteran's several 
nonservice connected disabilities, to include her 
hypertension, coronary artery disease and diabetes.  Thus, 
the RO's decision not to refer this issue to the Director of 
Compensation and Pension Service for consideration of TDIU 
was correct.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Service connection for coronary artery disease, to include as 
a result of exposure to ionizing radiation and as secondary 
to chemotherapy for breast cancer, is denied. 

Service connection for a psychiatric condition as secondary 
to service-connected residuals of breast cancer is denied. 

A TDIU is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


